Attachment to Advisory Action
Applicant’s request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.
Applicants’ amendment filed 01/27/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the amended second interconnecting frame surrounds an outer surface of the first interconnecting frame, wherein some of the second pores are connected to some of the first pores at the outer surface of the first interconnecting frame, wherein the first pores are in communication with an outside of the second interconnecting frame through the second pores recited in claim 1. 

/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789